DETAILED ACTION
This Office Action is in response to Amendment filed July 26, 2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “channel” should be inserted between “UID GaN” and “layer” on line 10 to avoid indefiniteness.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (“High Electron Velocity Submicrometer AlN/GaN MOS-HEMTs on Freestanding GaN Substrates,” IEEE ELECTRON DEVICE LETTERS 34 (2013) pp. 199-201) as evidenced by Moustakas et al. (“Experimental Evidence that the Plasma-assisted MBE Growth of Nitride Alloys is a Liquid Phase Epitaxy Process,” ECS Transactions, 35 (2011) pp. 63-71)
specifically claim what the GaN buffer layer is formed of, whether the GaN buffer layer is doped or not, and whether the GaN buffer layer has the same material composition as the doped GaN thin film layer or not, and (b) therefore, when there is a doped GaN layer, the bottom portion of the doped GaN layer can be referred to as a GaN buffer layer and the top portion of the doped GaN layer can be referred to as the doped GaN thin film layer, i.e. the GaN buffer layer and the doped GaN thin film layer can be formed as a single GaN layer.  Note that a product by process claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al, 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a product by process claim, and not the patentability of the process, and that an old or obvious product by a new method is not patentable as a product, whether claimed in product by process claims or not.  Note that applicant has the burden of proof in such cases, as the above case law makes clear.
Also in the below prior art rejections, the claim limitation “buffer” specifies an intended use or field of use, and is treated as non-limiting since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding claim 1, Meyer et al. disclose a High Electron Mobility Transistor structure (Fig. 1), comprising: a substrate (HVPE SI GaN); a GaN buffer layer (bottom portion of GaN:Be layer having a thickness of 1 µm or greater) disposed on the substrate, because (a) as discussed above, Applicants do not specifically claim whether or not the GaN buffer layer is doped, and whether the GaN buffer layer has a material composition different from the doped GaN thin film layer, (b) Applicants do not specifically claim the thickness of the GaN buffer layer, either, and (c) the bottom portion of the GaN:Be layer would function as a buffer layer, too; a doped GaN thin film layer (top portion of GaN:Be layer having the claimed thickness) disposed on, and in direct contact with, the GaN buffer layer, because when the GaN:Be layer is deposited, the top portion of the GaN:Be layer is deposited on and in contact with the bottom portion of the GaN:Be layer, the doped GaN thin film layer having a thickness between 10 and 300 nm, because the top portion of the GaN:Be layer having the claimed thickness can be labeled as the doped GaN thin film layer, while the remaining portion of the GaN:Be layer is labeled as the claimed GaN buffer layer, and having multiple different dopants (carbon, beryllium, etc.) where one of the dopants is beryllium and 16 to 3 × 1019 atoms/cm3, because as Moustakas et al. show in Fig. 2, plasma-assisted MBE of GaN thin films, which is the deposition method disclosed by Meyer et al., results in incorporation of carbon dopants to the GaN thin films to a certain extent since carbon is one of the most commonly present impurities in any reaction chamber, and an unintentionally doped (UID) GaN channel layer (UID GaN layer) on, and in direct contact with, the doped GaN thin film layer (top portion of GaN:Be layer), the UID GaN channel layer inherently having a 2DEG channel therein to form a functioning HEMT and wherein the UID GaN layer has a thickness of 200 nm.
Meyer et al. as evidenced by Moustakas et al. differ from the claimed invention by not showing that the UID GaN layer has a thickness between 50 nm and 200 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the UID GaN channel layer disclosed by Meyer et al. as evidenced by Moustakas et al. can have the claimed thickness, because (a)  the thickness of 200 nm of the UID GaN channel layer disclosed by Meyer et al. overlaps with the claimed range at the end of the claimed range, (b) the thickness of the UID GaN channel layer can be reduced and/or selected to optimize the current density and carrier mobility in the UID GaN channel layer, and (c) the claim is prima facie obvious without showing that the claimed range of the thickness achieves unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claims 2 and 5, Meyer et al. further include a barrier layer (3 nm AlN) on, and in direct contact with, the UID GaN channel layer (UID GaN layer) (claim 2), and a nucleation layer (1.5 nm AlN NL) disposed on the substrate (HVPE SI GaN) (claim 5).
Regarding claim 4, Meyer et al. as evidenced by Moustakas et al. further disclose for the structure recited in claim 1 that one of the dopants is carbon.
Regarding claims 6 and 7, Meyer et al. disclose a High Electron Mobility Transistor structure (Fig. 1), comprising: a substrate (HVPE SI GaN); a GaN buffer layer (bottom portion of GaN:Be layer having a thickness of 1 µm or greater) disposed on the substrate, because (a) as discussed above, Applicants do not specifically claim whether or not the GaN buffer layer is doped, and whether the GaN buffer layer has a material composition different from the doped GaN thin film layer, (b) Applicants do not specifically claim the thickness of the GaN buffer layer, either, and (c) the bottom portion of the GaN:Be layer would function as a buffer layer, too; a doped GaN thin film layer (top portion of GaN:Be layer having the claimed thickness) disposed on, and in direct contact with, the GaN buffer layer, because when the GaN:Be layer is deposited, the top portion of the GaN:Be layer is deposited on and in contact with the bottom portion of the GaN:Be layer, the doped GaN thin film layer being doped with beryllium and carbon, because as Moustakas et al. show in Fig. 2, plasma-assisted MBE of GaN thin films, which is the deposition method of the GaN:Be layer disclosed by Meyer et al., to a certain extent since carbon is one of the most commonly present impurities in any reaction chamber, and wherein the beryllium doping is 5 ×1016 to 3 × 1019 atoms/cm3; and an unintentionally doped (UID) GaN channel layer (UID GaN layer) on, and in direct contact with, the doped GaN thin film layer (top portion of GaN:Be layer), the UID GaN channel layer inherently having a 2DEG channel therein to form a functioning HEMT and wherein the UID GaN layer has a thickness of 200 nm.
Meyer et al. as evidenced by Moustakas et al. differ from the claimed invention by not showing that the UID GaN layer has a thickness less than 200 nm (claim 6), wherein the UID GaN channel layer has a thickness between 50 nm and 200 nm (claim 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the UID GaN layer disclosed by Meyer et al. as evidenced by Moustakas et al. can have the claimed thickness ranges, because (a)  the thickness of 200 nm of the UID GaN layer disclosed by Meyer et al. overlaps with the claimed ranges at the end of the claimed ranges, (b) the thickness of the UID GaN layer can be reduced and/or selected to optimize the current density and carrier mobility in the UID GaN channel layer, and (c) the claim is prima facie obvious without showing that the claimed ranges of the thickness achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990).  See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Regarding claim 8, Meyer et al. further disclose for the structure recited in claim 6 that the doped GaN thin film layer (top portion of GaN:Be layer) has a thickness of 10-300 nm, because (a) the top portion of the GaN:Be layer having the claimed thickness can be labeled as the doped GaN thin film layer, while the remaining portion of the GaN:Be layer is labeled as the claimed GaN buffer layer.
Regarding claim 9, Meyer et al. as evidenced by Moustakas et al. differ from the claimed invention by not showing that the carbon doping is less than or equal to the beryllium doping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the carbon doping can be less than or equal to the beryllium doping, because (a) as disclosed by Moustakas et al., carbon impurities are unwanted impurities in GaN thin films deposited by the plasma-assisted MBE, and therefore, one of ordinary skill in the art would strive to reduce the unwanted carbon doping, and (b) Applicants do not specifically claim the carbon doping concentration and/or whether the carbon doping is uniform.
Regarding claim 10, Meyer et al. further include for the structure recited in claim 6 a barrier layer (3 nm AlN) on, and in direct contact with, the UID GaN channel layer (UID GaN layer).

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hwang et al. (US 11,101,378)
Lee et al. (US 9,269,790)
Boone et al. (US 7,179,329)
Mitsunaga (US 9,059,266)
Chen et al. (US 10,256,332)
Storm et al., “Proximity effects of beryllium-doped GaN buffer layers on the electronic properties of epitaxial AlGaN/GaN heterostructures,” Solid-State Electronics 54 (2010) pp. 1470–1473.
Gamarra et al., “Optimisation of a carbon doped buffer layer for AlGaN/GaN HEMT devices,” Journal of Crystal Growth 414 (2015) pp. 232–236.
Joshi et al., “Part II: Proposals to Independently Engineer Donor and Acceptor Trap Concentrations in GaN Buffer for Ultrahigh Breakdown AlGaN/GaN HEMTs,” IEEE TRANSACTIONS ON ELECTRON DEVICES 66 (2019) pp. 570-577.

Applicants' amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        September 15, 2021
/JAY C KIM/Primary Examiner, Art Unit 2815